DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
C- there are a lot of outstanding 112 issues in dependent claims that need to be addressed. We only discussed claim 10 so I didn’t see these until now but they need to be corrected. 
Call if you have questions on how to correct/clarify the issues below. Please make sure any language you propose is clearly supported and doesn’t create any new matter issues. 
OR if you want to do a NF (as this is from an RCE) you can do that too. 


Claim 15 & 16- I don’t get exactly what he is trying to claim? Is he trying to further detail where it is positioned? Or is the supporting and attaching different than the positioning? 
Claim 17. “attaching” in line 1 followed by “is attached” in line 2 is awkward
See corrections below in green highlights


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Edwin Flores on 6/3/21.

The application has been amended as follows: 
The restriction requirement between Species Groups 1-16 , as set forth in the Office action mailed on 9/4/18 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/4/18 is withdrawn.  Claims 11 and 12, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim 11, line 2, “a user safety device.” has been changed to ---the user safety device.---
Claim 12, line 3, “bar is at least” has been changed to ---bars have at least---
Claim 12, line 4, “a user safety device.” has been changed to ---the user safety device.---
Claim 15, line 1, “supporting” has been changed to “attaching”
Claim 17, line 2, deleted “is attached”
Claim 18, line 3, “fall restraint device, personal fall arrest system, or other fall prevention device.” has been changed to ---fall restraint device, or personal fall arrest system.---
Claim 19, line 3 “a user safety device” has been changed to ---the user safety device---
Claim 20 has been cancelled.
Claim 22, line 2 “device to the” has been changed to ---device from the---

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 10 in the inclusion of  wherein the safety bar, strap, fastener, hook, or loop is positioned in an area or surface at a top of the rotorcraft between a windshield of the rotorcraft and a tail boom of the rotorcraft, wherein the area or surface is at the rotor system, rotor blades, engine, engine cowling, engine firewall, or a shaft that extends from the top of the rotorcraft and connecting a user safety device to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571 272 7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CANDACE L BRADFORD/Examiner, Art Unit 3634  

/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634